


110 HR 4215 IH: To amend the Internal Revenue Code of 1986 to update the

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4215
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Davis of Alabama
			 (for himself and Mr. Lewis of
			 Kentucky) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to update the
		  optional methods for computing net earnings from
		  self-employment.
	
	
		1.Modification to optional
			 method of computing net earnings from self-employment
			(a)Amendments to
			 the Internal Revenue Code of 1986
				(1)In
			 generalThe matter following paragraph (17) of section 1402(a) of
			 the Internal Revenue Code of 1986 is amended—
					(A)by striking
			 $2,400 each place it appears and inserting the upper
			 limit, and
					(B)by striking
			 $1,600 each place it appears and inserting the lower
			 limit.
					(2)DefinitionsSection
			 1402 of such Code is amended by adding at the end the following new
			 subsection:
					
						(l)Upper and Lower
				LimitsFor purposes of subsection (a)—
							(1)Lower
				limitThe lower limit for any taxable year is the sum of the
				amounts required under section 213(d) of the Social Security Act for a quarter of coverage in
				effect with respect to each calendar quarter ending with or within such taxable
				year.
							(2)Upper
				limitThe upper limit for any taxable year is the amount equal to
				150 percent of the lower limit for such taxable
				year.
							.
				(b)Amendments to
			 the Social Security Act
				(1)In
			 generalThe matter following paragraph (15) of section 211(a) of
			 the Social Security Act is
			 amended—
					(A)by striking
			 $2,400 each place it appears and inserting the upper
			 limit, and
					(B)by striking
			 $1,600 each place it appears and inserting the lower
			 limit.
					(2)DefinitionsSection
			 211 of such Act is amended by adding at the end the following new
			 subsection:
					
						(k)Upper and Lower
				LimitsFor purposes of subsection (a)—
							(1)The lower limit
				for any taxable year is the sum of the amounts required under section 213(d)
				for a quarter of coverage in effect with respect to each calendar quarter
				ending with or within such taxable year.
							(2)The upper limit
				for any taxable year is the amount equal to 150 percent of the lower limit for
				such taxable
				year.
							.
				(3)Conforming
			 amendmentSection 212 of such Act is amended—
					(A)in subsection (b),
			 by striking For and inserting Except as provided in
			 subsection (c), for; and
					(B)by adding at the
			 end the following new subsection:
						
							(c)For the purpose of
				determining average indexed monthly earnings, average monthly wage, and
				quarters of coverage in the case of any individual who elects the option
				described in clause (ii) or (iv) in the matter following section 211(a)(15) for
				any taxable year that does not begin with or during a particular calendar year
				and end with or during such year, the self-employment income of such individual
				deemed to be derived during such taxable year shall be allocated to the two
				calendar years, portions of which are included within such taxable year, in the
				same proportion to the total of such deemed self-employment income as the sum
				of the amounts applicable under section 213(d) for the calendar quarters ending
				with or within each such calendar year bears to the lower limit for such
				taxable year specified in section
				211(k)(1).
							.
					(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
